Filed 7/19/16 P. v. Smith CA2/6

                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                   DIVISION SIX


THE PEOPLE,                                                                2d Crim. No. B263982
                                                                        (Super. Ct. No. YA050327-01)
     Plaintiff and Respondent,                                              (Los Angeles County)

v.

DAVID MAURICE SMITH,

     Defendant and Appellant.



                   David Maurice Smith appeals an order denying most of his Proposition 47
petition. (Penal Code § 1170.18.)1
                   A jury convicted Smith of 12 counts of grand theft of personal property
over $400,000 in value (§ 487, subd. (a)) and 12 counts of theft from an elder or
dependant adult (§ 368, subd. (d)). The trial court sentenced Smith to 12 consecutive 25
years to life terms on the grand theft counts pursuant to the "Three Strikes" law (§§ 667,
subds. (b)-(i); 1170.12, subds. (a)-(d)) and stayed sentence of the theft from an elder
counts pursuant to section 654, for a total term of 300 years to life. We affirmed in full
on People v. Smith (Dec. 16, 2003, B161815) [nonpub. opn].




1
    All statutory references are to the Penal Code unless otherwise stated.
              When Smith petitioned to reduce his convictions to misdemeanors, the trial
court found only two counts qualified, one count of grand theft and its corresponding
theft from an elder.
              We appointed counsel to represent Smith in this appeal. After counsel's
examination of the record, he filed an opening brief raising no issues.
              On January 13, 2016, we advised Smith by mail that he had 30 days within
which to personally submit any contentions he wished to raise on appeal. We received no
reply.
              We have reviewed the entire record and are satisfied that Smith's attorney
has fully complied with his responsibilities and that no arguable issue exists. (People v.
Wende (1979) 25 Cal.3d 436, 441.)
              The judgment (order) is affirmed.
              NOT TO BE PUBLISHED.




                                          GILBERT, P. J.


We concur:



              YEGAN, J.



              PERREN, J.




                                             2
                                Mark S. Arnold, Judge

                       Superior Court County of Los Angeles

                           ______________________________


            Edward J. Haggerty, under appointment by the Court of Appeal, for
Defendant and Appellant.


            No appearance for Plaintiff and Respondent.




                                         3